

115 HR 6427 IH: Reliable Emergency Alert Distribution Improvement Act of 2018
U.S. House of Representatives
2018-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6427IN THE HOUSE OF REPRESENTATIVESJuly 18, 2018Ms. Gabbard (for herself and Ms. Hanabusa) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo improve oversight by the Federal Communications Commission of the wireless and broadcast
			 emergency alert systems.
	
 1.Short titleThis Act may be cited as the Reliable Emergency Alert Distribution Improvement Act of 2018 or READI Act. 2.DefinitionsIn this Act—
 (1)the term Administrator means the Administrator of the Federal Emergency Management Agency; (2)the term Commission means the Federal Communications Commission;
 (3)the term Emergency Alert System means the national public warning system, the rules for which are set forth in part 11 of title 47, Code of Federal Regulations (or any successor regulation); and
 (4)the term Wireless Emergency Alert System means the wireless national public warning system established under the Warning, Alert, and Response Network Act (47 U.S.C. 1201 et seq.), the rules for which are set forth in part 10 of title 47, Code of Federal Regulations (or any successor regulation).
			3.Wireless Emergency Alert System offerings
 (a)AmendmentSection 602(b)(2)(E) of the Warning, Alert, and Response Network Act (47 U.S.C. 1201(b)(2)(E)) is amended—
 (1)by striking the second and third sentences; and (2)by striking other than an alert issued by the President. and inserting the following:
					
 other than an alert issued by—(A)the President; or (B)the Administrator of the Federal Emergency Management Agency..
 (b)RegulationsNot later than 180 days after the date of enactment of this Act, the Commission, in consultation with the Administrator, shall adopt regulations to implement the amendment made by subsection (a)(2).
			4.State Emergency Alert System Plans and Emergency Communications Committees
 (a)DefinitionsIn this section— (1)the term SECC means a State Emergency Communications Committee;
 (2)the term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and any possession of the United States; and
 (3)the term State EAS Plan means a State Emergency Alert System Plan. (b)State Emergency Communications CommitteeNot later than 180 days after the date of enactment of this Act, the Commission shall adopt regulations that—
 (1)encourage the chief executive of each State— (A)to establish an SECC if the State does not have an SECC; or
 (B)if the State has an SECC, to review the composition and governance of the SECC; (2)provide that—
 (A)each SECC, not less frequently than annually, shall— (i)meet to review and update its State EAS Plan;
 (ii)certify to the Commission that the SECC has met as required under clause (i); and (iii)submit to the Commission an updated State EAS Plan; and
 (B)not later than 60 days after the date on which the Commission receives an updated State EAS Plan under subparagraph (A)(iii), the Commission shall—
 (i)approve or disapprove the updated State EAS Plan; and (ii)notify the chief executive of the State of the Commission's findings; and
 (3)establish a State EAS Plan content checklist for SECCs to use when reviewing and updating a State EAS Plan for submission to the Commission under paragraph (2)(A).
 (c)ConsultationThe Commission shall consult with the Administrator regarding the adoption of regulations under subsection (b)(3).
			5.Emergency alert best practices
			(a)Guidance
 (1)In generalNot later than 180 days after the date of enactment of this Act, the Administrator shall develop and issue guidance for State, Tribal, and local governments regarding policies and procedures relating to emergency alerts.
 (2)ContentsThe guidance developed under paragraph (1) shall include best practices and recommendations for— (A)the processes and procedures that a State, Tribal, or local government official should use to issue an alert that will use the Emergency Alert System or Wireless Emergency Alert System, including information about the technology used to issue such an alert;
 (B)steps that a State, Tribal, or local government official should take to mitigate the possibility of the issuance of a false alert through the Emergency Alert System and related emergency alerting systems;
 (C)the process that a State, Tribal, or local government official should adopt to retract a false alert in the case of the issuance of such an alert;
 (D)the annual training of State, Tribal, and local alert origination staff related to the— (i)issuance of alerts;
 (ii)avoidance of false alerts; and (iii)retracting of false alerts; and
 (E)a plan by which participants in the Emergency Alert System and the Wireless Emergency Alert System and other relevant State, Tribal, and local government officials may, during an emergency, contact each other, as well as Federal officials, when appropriate and necessary, by telephone, text message, or other means of communication, regarding an alert that has been distributed to the public.
 (b)Rule of constructionNothing in subsection (a) shall be construed to amend, supplement, or abridge the authority of the Commission under the Communications Act of 1934 (47 U.S.C. 151 et seq.) or in any other manner give the Administrator authority over communications service providers participating in the Emergency Alert System or the Wireless Emergency Alert System.
 6.False alert reportingNot later than 180 days after the date of enactment of this Act, the Commission, in consultation with the Administrator, shall complete a rulemaking proceeding to establish a system to receive from the Administrator or State, Tribal, or local governments reports of false alerts under the Emergency Alert System or the Wireless Emergency Alert System for the purpose of recording such false alerts and examining their causes.
 7.Repeating Emergency Alert System messages for national securityNot later than 180 days after the date of enactment of this Act, the Commission, in consultation with the Administrator, shall complete a rulemaking proceeding to modify the Emergency Alert System to provide for repeating Emergency Alert System messages while an alert remains pending that is issued by—
 (1)the President; (2)the Administrator; or
 (3)any other entity under specified circumstances as determined by the Commission, in consultation with the Administrator.
			8.Online streaming services emergency alert examination
 (a)StudyNot later than 180 days after the date of enactment of this Act, the Commission shall complete an inquiry to examine the feasibility of establishing systems and signaling to offer Emergency Alert System alerts to audio and video streaming services delivered over the internet.
 (b)ReportNot later than 90 days after completing the inquiry under subsection (a), the Commission shall submit a report on the findings and conclusions of the inquiry to—
 (1)the Committee on Commerce, Science, and Transportation of the Senate; and (2)the Committee on Energy and Commerce of the House of Representatives.
				